 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA, ex
      rel., RANDOLPH PETERSON, et al,              NO: 2:17-CV-0191-TOR
 8
                                Plaintiffs,        ORDER GRANTING STIPULATED
 9                                                 MOTION TO DISMISS; DENYING
            v.                                     AS MOOT THE MOTION FOR
10                                                 PARTIAL SUMMARY JUDGMENT
      PORT OF BENTON COUNTY, et al.,
11
                                Defendants.
12

13

14         BEFORE THE COURT is the Parties’ Stipulated Motion to Dismiss (ECF

15   No. 225). The Parties request the Court dismiss Plaintiffs Tri-City Railroad

16   Company, LLC and Randolph Peterson’s claims for negligence, nuisance, third-

17   party breach of contract, and tortious interference with the 2002 Port of

18   Benton/TCRY Lease against all Defendants with prejudice and without fees or

19   costs to any party. ECF No. 225 at 2-3. The Parties further “stipulate that the

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS; DENYING AS
     MOOT THE MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 1
 1   Defendants’ Motion for Partial Summary Judgment” at ECF No. 202 is now “moot

 2   and should be denied as such.” ECF No. 225 at 2.

 3         Pursuant to Federal Rule of Civil Procedure 41(A)(ii), the Stipulated Motion

 4   to Dismiss (ECF No. 225) is granted. The pending Motion for Partial Summary

 5   Judgment (ECF No. 202) is denied as moot.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. The Parties’ Stipulated Motion to Dismiss, ECF No. 225, is GRANTED.

 8             The claims for negligence, nuisance, third-party beneficiary breach of

 9             contract, and tortious interference with the 2002 Port of Benton/TCRY

10             Lease against all Defendants are dismissed with prejudice and without

11             an award of costs or fees to any party.

12         2. The Motion for Partial Summary Judgment, ECF No. 202, is DENIED

13             AS MOOT.

14         The District Court Executive is hereby directed to enter this Order and

15   furnish copies to all counsel.

16         DATED November 21, 2019.

17

18                                   THOMAS O. RICE
                              Chief United States District Judge
19

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS; DENYING AS
     MOOT THE MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 2
